Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 4/3/2020 and IDS filed on 4/3/2020. Claims 11-19 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodfellow (“Explaining And Harnessing Adversarial Examples”, Iam J. Goodfellow, Jonathon Shiens & Christian Szegedy, March 20, 2015).

As per claim 11, Goodfellow discloses:
A method for operating a detector that is set up to check whether an data signal that is supplied to a machine learning system has been manipulated, the method comprising the following steps: 
adversarially training the machine learning system using a manipulated data signal, the manipulated data signal having been ascertained by manipulation of a training data signal (See Section 6, i.e. adversarial training deep networks … augments the data with transformation), 
the machine learning system being trained to provide in each case the same output signal when the training data signal or the manipulated data signal is supplied to the machine learning system (See Section 6, i.e. adversarial training deep networks … augments the data with transformation … generate dropout masks result in four trials); and 
training the detector using an additional manipulated data signal that is produced as a function of the trained machine learning system  (See Section 6, i.e. adversarial training deep networks… whether it is better to perturb the input or the hidden layers or both –[prior art determine perturb input or hidden layers or both based on machine learning experiment, considered as the additional manipulated data signal based on the machine learning system]).

As per claim 12, Goodfellow discloses all of the features of claim 11 as discloses above wherein Goodfellow also discloses wherein the manipulated data signal is selected as a function of a gradient of a cost function, which is a function of the data signal that is supplied to the machine learning system, the gradient pointing in a direction of a target output signal (See Section 4-6, i.e. gradient sign method, See Section 6, i.e. training points ).

As per claim 13, Goodfellow discloses all of the features of claim 12 as discloses above wherein Goodfellow also discloses wherein the manipulated data signal is produced in such a way that its difference from the data signal contains a term that points in a direction opposite that of the gradient (See Section 4-6, i.e. gradient sign method)

As per claim 14, Goodfellow discloses all of the features of claim 11 as discloses above wherein Goodfellow also discloses the additional manipulated data signal is selected as a function of a second gradient of a cost function, which is a function of the data signal of the adversarially trained machine learning system, the second gradient pointing in a direction of a target output signal (See Section 6, i.e. adversarial training deep networks… whether it is better to perturb the input or the hidden layers or both).

As per claim 15, Goodfellow discloses all of the features of claim 14 as discloses above wherein Goodfellow also discloses wherein the additional manipulated data signal is produced in such a way that its difference from the data signal contains a term that points in a direction opposite that of the second gradient (See Section 6, i.e. adversarial training deep networks… whether it is better to perturb the input or the hidden layers or both, Section 6, i.e. training points).

As per claim 16, Goodfellow discloses all of the features of claim 11 as discloses above wherein Goodfellow also discloses wherein the detector is configured to check whether the data signal that is supplied to a machine learning system has been manipulated (See Abstract, See Section 4-6 –[prior art classify signal, therefore performing the detecting as cited).

As per claim 17, Goodfellow discloses all of the features of claim 16 as discloses above wherein Goodfellow also discloses controlling an agent as a function of the ascertained output signal and of a test result of the detector (See Abstract, See Section 4-6 –[prior art determine and displaying of error rate is considered as the controlling as cited above]).

As per claim 18, Goodfellow discloses:
A non-transitory machine-readable storage medium on which is stored a computer program for operating a detector that is set up to check whether an data signal that is supplied to a machine learning system has been manipulated, the computer program, when executed by a computer, causing the computer to perform the following steps:
 adversarially training the machine learning system using a manipulated data signal, the manipulated data signal having been ascertained by manipulation of a training data signal (See Section 6, i.e. adversarial training deep networks … augments the data with transformation), 
the machine learning system being trained to provide in each case the same output signal when the training data signal or the manipulated data signal is supplied to it (See Section 6, i.e. adversarial training deep networks … augments the data with transformation … generate dropout masks result in four trials); and
 training the detector using an additional manipulated data signal that is produced as a function of the trained machine learning system (See Section 6, i.e. adversarial training deep networks… whether it is better to perturb the input or the hidden layers or both –[prior art determine perturb input or hidden layers or both based on machine learning experiment, considered as the additional manipulated data signal based on the machine learning system]).

As per claim 19, Goodfellow discloses:
A computer configured to operate a detector that is set up to check whether an data signal that is supplied to a machine learning system has been manipulated, the computer configured to: 
adversarially train the machine learning system using a manipulated data signal, the manipulated data signal having been ascertained by manipulation of a training data signal (See Section 6, i.e. adversarial training deep networks … augments the data with transformation), 
the machine learning system being trained to provide in each case the same output signal when the training data signal or the manipulated data signal is supplied to the machine learning system (See Section 6, i.e. adversarial training deep networks … augments the data with transformation … generate dropout masks result in four trials); and
 train the detector using an additional manipulated data signal that is produced as a function of the trained machine learning system (See Section 6, i.e. adversarial training deep networks… whether it is better to perturb the input or the hidden layers or both –[prior art determine perturb input or hidden layers or both based on machine learning experiment, considered as the additional manipulated data signal based on the machine learning system]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851